COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                               MEMORANDUM ORDER

Appellate case name:          Deandre Daveyon Humphrey v. The State of Texas

Appellate case number:        01-08-00820-CR

Trial court case number:      1102273

Trial court:                  208th District Court of Harris County

        State’s exhibit 1—a CD of the statement of appellant, Deandre Daveyon
Humphrey—was admitted into evidence at trial in the above case. This Court orders the
Harris County District Clerk, or the court reporter if the exhibit is still in his or her
possession, to send the original of State’s exhibit —a CD of the statement of appellant,
Deandre Daveyon Humphrey. The Clerk of this Court is directed to cooperate with the
district clerk and/or court reporter to provide for the safekeeping, transportation, and
return of such exhibit. See TEX. R. APP P. 34.6(g)(2).

       The exhibit is due in this Court no later than September 4, 2012.

       It is so ORDERED.


Judge’s signature: /s/ Justice Keyes
                  Acting individually                            ☐ A cting for the C ourt



Date: August 21, 2012